Citation Nr: 0500993	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected status post right knee surgery for torn anterior 
cruciate ligament, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had over 21 years active duty service ending with 
his retirement in March 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was timely received in October 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected status post right knee 
surgery for torn anterior cruciate ligament has a loss of 30 
degrees of flexion due to pain.  

2.  The veteran's service-connected status post right knee 
surgery for torn anterior cruciate ligament is not productive 
of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
status post right knee surgery for torn anterior cruciate 
ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), and Codes 
5003, 5010, 5260, 5261 (2004).

2.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected status post right knee 
surgery for torn anterior cruciate ligament have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), and Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating for his 
service-connected right knee.  The discussions in the rating 
decision, statement of the case and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a December 2003 VCAA letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board also finds that the December 
2003 VCAA letter implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in December 2003 which was after 
the February 2002 rating decision on appeal.  Thus, notice 
was not given in accordance with the requirements set out by 
the Court in Pelegrini.  Nonetheless, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In a June 2003 supplemental statement of the case, the 
RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this document, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The appellant has not indicated, and there 
is otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify the appellant in the claim 
under consideration and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected right knee has been rated by 
the RO under the provisions of Diagnostic Codes 5010 and 
5260.  Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The veteran has been evaluated as 10 percent disabled for his 
right knee effective from April 1, 2001.  

A January 2002 VA examination indicated that twice in the 
1990s the veteran had right knee arthroscopic surgery, and 
both times for anterior cruciate ligament tears.  The 
examiner indicated that the veteran's right knee problem 
limited his physical activities.  Physical examination showed 
slight diffuse right knee tenderness and swelling without 
subluxation or lateral instability.  Heel and toe walking was 
within normal limits.  Squat stoop was not attempted due to 
the prospect of immediate pain if attempted.  The range of 
motion of the right knee was 0 to 110 degrees.  The diagnosis 
was status post right knee surgery for torn anterior cruciate 
ligament x 2.  X-rays studies indicated degenerative changes 
of the right knee.  A March 2002 VA record showed a treatment 
plan for the veteran's right knee pain.  

During an April 2003 VA examination, the veteran complained 
of periodic swelling if he overworked or twisted his knee.  
He reported that he has given up racquetball, basketball, and 
running, and if he hiked he wore knee support.  The veteran 
reported that in general his knee was constantly painful, and 
rated it as a 6 on a scale of 0-10.  Physical examination 
revealed no effusion or redness.  The veteran was quite 
tender to palpation on the medial aspect of the right knee.  
Flexion went to 120 degrees actively and passively.  Against 
resistance, the veteran had discomfort in the knee at 100 
degrees of flexion.  The medial and lateral collateral 
ligaments were intact.  The anteroposterior ligament was 
positive for Drawer sign consistent with third degree ACL 
tear, Lachman also was positive for ACL tear.  The diagnosis 
was right knee third-degree anterior crucial ligament repair, 
lateral meniscus repair times two, with a range of motion on 
DeLuca examination consistent with a loss of 30 degrees of 
flexion because of pain and stiffness.  X-rays confirmed mild 
degenerative changes involving medial and lateral 
compartments.  

As discussed above, the January 2002 VA examination indicated 
that the range of motion of the right knee was 0 to 110 
degrees, with flexion being 110 degrees.  There was slight 
diffuse right knee tenderness and swelling without 
subluxation or lateral instability.  X-rays studied indicated 
degenerative changes of the right knee.  The April 2003 VA 
examination showed that flexion went to 120 degrees actively 
and passively.  Against resistance, the veteran had 
discomfort in the knee at 100 degrees of flexion.  The 
diagnosis was right knee third-degree anterior crucial 
ligament repair, lateral meniscus repair times two, with a 
range of motion on examination consistent with a loss of 30 
degrees of flexion because of pain and stiffness.  X-rays 
confirmed mild degenerative changes involving medial and 
lateral compartments.  

Therefore, the veteran's limitation of motion of the right 
knee does not meet the criteria under Diagnostic Codes 5260 
and 5261.  However, as dictated by Diagnostic Code 5003, in 
the absence of limitation of motion extensive enough to 
warrant a compensable rating under Diagnostic Codes 5260 or 
5261, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003 also dictates that in the absence of limitation of 
motion degenerative changes confirmed by x-ray warrant a 10 
percent rating.  The veteran's pain already has been 
considered in granting him a 10 percent evaluation.  Thus the 
veteran received the maximum rating he is entitled to under 
Diagnostic Code 5003.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
even when additional functional loss is considered, there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.    

The Board has already acknowledged that a separate rating for 
recurrent subluxation or lateral instability is possible 
under Code 5257.  However, the evidence in this case does not 
show that there is recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Code 5257 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to assignment of a higher rating for the 
veteran's service-connected status post right knee surgery 
for torn anterior cruciate ligament, currently rated as 10 
percent disabling, is denied.  The appeal is denied.  



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


